                                        Case 3:20-cv-00734-WHA Document 221 Filed 01/21/21 Page 1 of 10




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GABY’S BAGS, LLC,                                   Case No. 20-cv-00734-WHA (TSH)
                                   8                    Plaintiff,
                                                                                             DISCOVERY ORDER
                                   9             v.
                                                                                             Re: Dkt. No. 201
                                  10     MERCARI, INC.,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Discovery is expensive. And excessive litigation over discovery drives up that cost even

                                  14   more – not to mention embittering the parties. So, we have to keep sharp limits on that litigation.

                                  15   When a discovery dispute is raised, each side is expected to make its best arguments, and then the

                                  16   Court rules. And that Court order stands unless it’s appealed or unless a party can satisfy the

                                  17   deliberately stringent test for a motion for reconsideration. We have to keep that test stringent

                                  18   because we can’t have a situation where a party moves to compel, and then if it loses, tries again

                                  19   with different arguments, a new approach, a different theory. That’s vexatious and inconsistent

                                  20   with “the just, speedy, and inexpensive determination of every action and proceeding.” Fed. R.

                                  21   Civ. Proc. 1.

                                  22          This is especially true in this case, where the parties are at each other’s throats in

                                  23   discovery, and the disputes just keep coming. Here, in ECF No. 196, Mercari moved for leave to

                                  24   file a motion for reconsideration of the Court’s November 17, 2020 discovery order, saying that

                                  25   Mercari would be able to demonstrate that the Court manifestly failed to consider material facts or

                                  26   dispositive legal arguments. That’s a steep goal to meet, but the Court allowed Mercari to try.

                                  27   ECF No. 197. Having now reviewed the reconsideration motion, the Court finds that Mercari has

                                  28   not demonstrated that the Court manifestly failed to consider anything. Instead, this motion is
                                        Case 3:20-cv-00734-WHA Document 221 Filed 01/21/21 Page 2 of 10




                                   1   vexatious relitigation. Accordingly, Mercari’s motion to reconsider is denied.

                                   2   A.     RFPs 1, 2, 21-22, 24, 26-27
                                   3          The motion asks for five forms of relief, and the Court addresses each in turn. First,

                                   4   Mercari ask the Court to compel Gaby’s Bags to produce complete responses to RFPs 1, 2, 21-22,

                                   5   24, 26-27. The Court’s November 17 order denied Mercari’s motion to compel as to these RFPs

                                   6   for a simple reason: “In its third supplemental responses to Mercari’s RFPs, Gaby’s Bags states

                                   7   that it will produce at least some documents in response to RFPs 1, 2, 21, 22, 24, 25, 26, 27 and

                                   8   39. Some of those agreements to produce look pretty good (e.g., RFP 1), while others are more

                                   9   limited (e.g., RFP 21). As to these RFPs, Mercari’s assertion that Gaby’s Bags has refused to

                                  10   produce any documents is simply false. A consequence of that is that Mercari’s letter brief

                                  11   contains no argument or explanation about why any of these agreements to produce are not good

                                  12   enough. This puts the Court in an untenable position. Because each of these RFP responses has
Northern District of California
 United States District Court




                                  13   some objections before the agreement to produce, and because the agreements to produce do not

                                  14   exactly mirror the RFPs, for the Court to figure out which responses are inadequate, the Court

                                  15   would have to invent arguments that the moving party didn’t make and that the nonmoving party

                                  16   had no opportunity to respond to. The Court declines to do this. Mercari is the moving party. It

                                  17   submitted a discovery letter brief and attached RFP responses that made clear that Gaby’s Bags

                                  18   agreed to produce at least some documents in response to RFPs 1, 2, 21, 22, 24, 25, 26, 27 and 39.

                                  19   As the moving party, Mercari had the obligation to explain why these agreements to produce were

                                  20   not adequate. It failed to do so. Accordingly, its motion to compel further responses as to these

                                  21   RFPs is denied.” ECF No. 194 at 8.

                                  22          The Court does not believe that it failed, manifestly or otherwise, to consider material facts

                                  23   or legal arguments in making that ruling. Nor does the Court believe it committed clear error, or

                                  24   any error, in making that ruling. And the law hasn’t changed, nor have new materials facts

                                  25   emerged. Mercari’s letter brief falsely asserted that Gaby’s Bags refused to produce any

                                  26   documents in response to these RFPs. That was untrue. As a result, Mercari’s letter brief

                                  27   contained no arguments at all about why Gaby’s Bags’ proposed document productions weren’t

                                  28   good enough. Without any arguments like that, Mercari’s motion to compel just wasn’t any good.

                                                                                        2
                                         Case 3:20-cv-00734-WHA Document 221 Filed 01/21/21 Page 3 of 10




                                   1             In the motion for reconsideration, Mercari makes arguments it didn’t make before about

                                   2   why documents responsive to these RFPs should be produced. Motion at 10-13. But that’s what

                                   3   Mercari was supposed to do last time. Litigants are not supposed to make unpersuasive arguments

                                   4   in a first motion to compel, wait till they lose, then try again in a motion for reconsideration. If

                                   5   that were permitted, the parties would be litigating every discovery dispute forever.

                                   6             Mercari’s attempt to argue that the Court manifestly failed to consider relevant facts and

                                   7   legal arguments seems to be related to the Court’s Discovery Standing Order, which limits joint

                                   8   discovery letter briefs to five pages but imposes no limit on the number that may be filed. Mercari

                                   9   argues:

                                  10                    Unfortunately, and on top of Plaintiff’s dilatory and obfuscatory
                                                        tactics, due to Plaintiff’s failure to give proper (or in many cases, any)
                                  11                    answers to Mercari’s discovery, Mercari was forced to move
                                                        regarding 46 of its 50 Requests for Admission, 35 of its 41 Requests
                                  12                    for Production, and all 25 of its Rogs—starting on June 1, 2020.
Northern District of California




                                                        Stated another way, per the Court’s Discovery Standing Order and as
 United States District Court




                                  13                    a direct result of Plaintiff’s discovery misconduct, Mercari only had
                                                        2.5 pages for each of three sets of discovery to move to compel 106
                                  14                    of its 116 discovery requests, which it sought to present in compliance
                                                        with the Court’s discovery orders three times from June 1 to August
                                  15                    8, 2020. (Motion at 4-5.)
                                  16   Mercari similarly argues:

                                  17                    Mercari’s Second Discovery Letter Briefs were subject to the same
                                                        2.5-page limitation in the Discovery Standing Order, and Mercari did
                                  18                    its best to present within these mandatory restrictions its arguments
                                                        (including multiple legal citations) as to Plaintiff’s failure to meet and
                                  19                    confer, Plaintiff’s two deficient privilege logs, 18 RFAs, 8 Rogs, 19
                                                        RFPs, and Plaintiff’s failure to file a protective order as had been
                                  20                    ordered by the Court—in addition to addressing the need to file
                                                        unilateral briefs again. (Motion at 6.)
                                  21

                                  22             The premise of Mercari’s argument is that the Court’s Discovery Standing Order has an

                                  23   unstated requirement that every single dispute for an entire set of discovery requests must be

                                  24   raised in a single joint discovery letter brief, with each side having only 2.5 pages to brief them.

                                  25   However, not only is that not true, but the Court has admonished Mercari for its practice of raising

                                  26   too many discovery disputes in a single letter brief and told Mercari to break up its disputes into

                                  27   multiple letter briefs if necessary to address the issues appropriately. In ECF No. 118, the Court

                                  28   castigated Mercari for filing “a motion to compel directed at 41 RFPs, 25 rogs and 50 RFAs, all in

                                                                                            3
                                         Case 3:20-cv-00734-WHA Document 221 Filed 01/21/21 Page 4 of 10




                                   1   a concise two and a half pages.” The Court told the parties that for any discovery disputes they

                                   2   can’t resolve, “they should file one or more joint discovery letter briefs.” Id. (emphasis added).

                                   3   The Court explained that “[a] letter brief should cover issues that can be adequately addressed in

                                   4   five pages.” Id. The Court also explained that the letter brief “should not provide conclusory,

                                   5   high-level assertions and then point the Court to a hundred pages of discovery requests and

                                   6   responses. That takes the work the parties were supposed to do and throws it on the Court.” Id.

                                   7          In its discovery order at ECF No. 194 that is the subject of this reconsideration motion, the

                                   8   Court again criticized Mercari for not following the admonitions in the Court’s prior order. See

                                   9   ECF No. 194 at 1 (“Mercari addresses the merits of the discovery dispute concerning the RFAs in

                                  10   a single paragraph that is three sentences long.”); id. at 5 (“that single sentence is too

                                  11   underdeveloped an argument for the Court to meaningfully assess it”); id. at 6 (Mercari’s “one-

                                  12   sentence argument that contains no explanation is not helpful to the Court. As the Court has
Northern District of California
 United States District Court




                                  13   previously explained, the page limits on a discovery letter brief do not mean that you should raise

                                  14   every issue you can think of and just explain them inadequately. Rather, ‘[a] letter brief should

                                  15   cover issues that can be adequately addressed in five pages.’”) (quoting ECF No. 118).

                                  16          Accordingly, the Court does not agree that the page limit that applies to each individual

                                  17   joint discovery letter brief prevented Mercari from briefing discovery disputes effectively. There

                                  18   is no limit on the number of letter briefs that may be filed, and the Court specifically told Mercari

                                  19   to break up its disputes into multiple letter briefs where necessary to brief the issues appropriately.

                                  20   The Court observes that every magistrate judge in this district has a standing order that requires

                                  21   discovery disputes to be briefed in joint letter briefs subject to page or word limits that are

                                  22   substantially shorter than what is allowed for motions under Civil Local Rule 7 – for most of us,

                                  23   the limit is five pages – and other litigants do not need to be told how to brief discovery disputes.

                                  24          Mercari also argues that “[t]he Discovery Order manifestly failed to consider the material

                                  25   facts of Plaintiff’s amply-documented discovery abuses in and delays of this case, and the impact

                                  26   of such abuses on the procedural and briefing limitations required by the Court’s own Discovery

                                  27   Standing Order.” Motion at 8. However, that is not true either. Every discovery letter brief

                                  28   Mercari has filed has accused Gaby’s Bags of misconduct, often at the expense of substantive

                                                                                          4
                                         Case 3:20-cv-00734-WHA Document 221 Filed 01/21/21 Page 5 of 10




                                   1   briefing on the relevant discovery disputes, and the Court has considered those accusations. But

                                   2   accusations of misconduct are not a substitute for logical arguments in favor of a motion to

                                   3   compel. For these RFPs, for example, Mercari misrepresented what Gaby’s Bags said in its

                                   4   discovery responses and failed to present arguments needed to support the motion.

                                   5   B.      Rogs 2, 3, 5, 21-22 and 25
                                   6           By way of background, rog 2 asks Gaby’s Bags to “Identify the documents,

                                   7   communications, and electronically stored information (‘ESI’) that you used, relied upon, or

                                   8   consulted in preparing your responses to these Interrogatories, Defendant’s Requests for

                                   9   Production, and/or Defendant’s Requests for Admission.” Gaby’s Bags objected to this rog in its

                                  10   entirety on the ground of privilege and work product.

                                  11           Rog 3 asks Gaby’s Bags to “Identify the documents, communications, and ESI upon which

                                  12   you base your Answer and defense(s) to the Counterclaim.” Gaby’s Bags responded by objecting
Northern District of California
 United States District Court




                                  13   based on privilege and work product, and then saying it will produce non-privileged documents

                                  14   under Rule 33(d).

                                  15           Rog 5 asks Gaby’s Bags to “Identify the facts, documents, communications, and ESI that

                                  16   evidence, refute, and/or support Mercari’s Answer, defenses, and/or Counterclaim.” Gaby’s Bags’

                                  17   response is the same as for rog 3.

                                  18           The Court previously denied Mercari’s motion to compel because it had not demonstrated

                                  19   that Gaby’s Bags failed to properly respond to these rogs. First, privileged communications

                                  20   between the client and outside counsel probably are responsive to these rogs. ECF No. 194 at 4-5.

                                  21   Second, for rogs 3 and 5 Gaby’s Bags was not claiming that everything was privileged and did

                                  22   agree to produce responsive, non-privileged documents. And for rog 2 it seemed at least possible

                                  23   to the Court that every responsive document might be privileged. The Court observed that “[t]he

                                  24   way to argue rog 2 would be to point to other discovery responses that contain factual information

                                  25   and explain why those responses would have had to rely at least in part on non-privileged

                                  26   documents. But Mercari doesn’t do that. Its one-sentence argument that contains no explanation

                                  27   is not helpful to the Court.” Id. at 6.

                                  28           In its motion for reconsideration, Mercari does not show that the Court manifestly failed to

                                                                                        5
                                        Case 3:20-cv-00734-WHA Document 221 Filed 01/21/21 Page 6 of 10




                                   1   consider anything or made any clear errors. Mercari just provides a couple of paragraphs that

                                   2   repeat prior argument. This is not the stuff of a reconsideration motion.

                                   3          Further, although reargument is not what a motion for reconsideration is for, on the merits

                                   4   the reargument is not persuasive. For rogs 2, 3 and 5, Mercari argues that “it is not simply not

                                   5   credible that Plaintiff only reviewed and/or relied on its own correspondence with its own counsel

                                   6   in responding to these Rogs that cover the substantive claims and defenses in this case.” ECF No.

                                   7   201 at 21. Unfortunately, Mercari is mispresenting Gaby’s Bags’ discovery responses. As the

                                   8   Court pointed out above, for rogs 3 and 5, Gaby’s Bags objected that some of the responsive

                                   9   documents are privileged or work product, and it agreed to produce the non-privileged ones.

                                  10   Further, the Court’s prior order already pointed this out. ECF No. 194 at 5-6 (“For rogs 3-5,

                                  11   Gaby’s Bags is not taking the position that every responsive document is privileged or work

                                  12   product, just that some of them are.”). It is completely credible that some of the documents
Northern District of California
 United States District Court




                                  13   responsive to rogs 3 and 5 are privileged.

                                  14          Further, for rog 2, the Court’s prior order explained: “For rog 2, Gaby’s Bags does seem

                                  15   to be saying that everything responsive is either privileged or work product. But given what the

                                  16   rog is asking about (‘Identify the documents, communications, and electronically stored

                                  17   information (‘ESI’) that you used, relied upon, or consulted in preparing your responses to these

                                  18   Interrogatories, Defendant’s Requests for Production, and/or Defendant’s Requests for

                                  19   Admission.’), could that be true? The way to argue rog 2 would be to point to other discovery

                                  20   responses that contain factual information and explain why those responses would have had to rely

                                  21   at least in part on non-privileged documents. But Mercari doesn’t do that. Its one-sentence

                                  22   argument that contains no explanation is not helpful to the Court.” ECF No. 194 at 6. Although

                                  23   new argument is not welcome in a reconsideration motion because the argument was supposed to

                                  24   have been in the original motion, the Court observes that it explicitly laid out the problem with

                                  25   Mercari’s motion to compel as to rog 2, drew a road map for how to fix it, and Mercari’s

                                  26   reconsideration motion still took no steps to develop a good argument.

                                  27          Mercari then argues: “Even if there are some privileged documents responsive to Rogs 2,

                                  28   3, and 5, Plaintiff failed to log them, even though the Court already ordered Plaintiff to do so.

                                                                                         6
                                         Case 3:20-cv-00734-WHA Document 221 Filed 01/21/21 Page 7 of 10




                                   1   (ECF 144 at 2.) As discussed below, Plaintiff’s failure to comply with the Court’s Order further

                                   2   results in waiver of the claimed privilege.” ECF No. 201 at 21. Unfortunately, that is also a

                                   3   misrepresentation. The Court’s order at ECF No. 144 at 2 ordered Gaby’s Bags to produce a

                                   4   privilege log for documents it withheld in response to certain RFPs – a different discovery dispute

                                   5   entirely. Whether Gaby’s Bags had to log its privileged documents withheld from its responses to

                                   6   rogs 2-5 was instead addressed by the Court’s order at ECF No. 194, and the Court said no. The

                                   7   Court cited case law holding that communications with outside counsel are not normally logged.

                                   8   ECF No. 194 at 5. Mercari is presenting arguments as if it didn’t read the order that is the subject

                                   9   of its motion.

                                  10          Lastly, we come to Mercari’s argument that the Court should compel responses to its rogs

                                  11   21-22 and 25. Mercari acknowledges the Court’s prior order at ECF No. 144, which sustained

                                  12   Gaby’s Bags’ numerosity objection and found that Mercari’s rogs 1-19 amounted to 25 rogs, so
Northern District of California
 United States District Court




                                  13   Gaby’s Bags did not have to respond to rogs 20-25. Mercari argues that “since then, the Court

                                  14   granted summary judgment in Mercari’s favor rendering moot many of Mercari’s Rogs that had

                                  15   related to Plaintiff’s claims (none of which now exist).” ECF No. 201 at 22.

                                  16          This could potentially be a bid for the emergence of new material facts occurring after the

                                  17   time of the Court’s order, except for two problems. First, the fact isn’t new. The Court’s

                                  18   November 17 discovery order ruled on Mercari’s November 3 letter briefs (ECF Nos. 180, 181,

                                  19   182), which were filed nearly a month after Judge Alsup granted summary judgment in ECF No.

                                  20   164. So, Mercari could have made this argument in its November letter briefs but did not do so.

                                  21   This is another example of Mercari moving to compel, losing, and then trying to come up with

                                  22   different arguments on reconsideration. This is a vexatious way to litigate discovery.

                                  23          But all that aside, there is also the second problem that the summary judgment order did

                                  24   not do what Mercari said. That order ended with the following: “Plaintiff is invited to move for

                                  25   leave to amend his complaint by OCTOBER 21, 2020, AT NOON. Plaintiff must plead its best

                                  26   case. Its motion should affirmatively demonstrate how the proposed amended complaint corrects

                                  27   the deficiencies identified in this order, as well as any other deficiencies raised in Mercari’s

                                  28   motion but not addressed herein. The motion should be accompanied by a redlined copy of the

                                                                                          7
                                        Case 3:20-cv-00734-WHA Document 221 Filed 01/21/21 Page 8 of 10




                                   1   amended complaint.” ECF No. 164 at 4. An order directing Gaby’s Bags to file a proposed

                                   2   amended complaint does not demonstrate that Mercari’s rogs directed at Gaby’s Bags’ claims are

                                   3   moot. And since then, Gaby’s Bags’ amended complaint has been deemed filed. ECF No. 211.

                                   4          Mercari has not shown a basis for reconsidering the Court’s prior order.

                                   5   C.     RFAs 1-6 and 11-19
                                   6          For the RFAs, Mercari’s argument in favor of compelling further responses was

                                   7   remarkably narrow. Mercari argued that Gaby’s Bags entirely failed to answer the RFAs. Second,

                                   8   Mercari contended that Gaby’s Bags’ assertion that it lacked knowledge sufficient to answer them

                                   9   contradicted prior pleadings and Court orders. ECF No. 194 at 1-2. The Court evaluated those

                                  10   two arguments and concluded they were incorrect. Id. at 2-4. The Court also observed that “[t]his

                                  11   does not mean that all of the RFA responses are good or even rule-compliant, and a different

                                  12   litigant moving to compel might have focused on other issues. But the Court is not going to invent
Northern District of California
 United States District Court




                                  13   arguments that the actual moving party didn’t raise. For one thing, that is ‘the work the parties

                                  14   were supposed to do,’ ECF No. 118. For another, it’s unfair to the nonmoving party, which didn’t

                                  15   have an opportunity to address those issues.” Id. at 4.

                                  16          In the motion for reconsideration, Mercari now expands on its arguments, emphasizing the

                                  17   portions of the RFAs that Gaby’s Bags could likely answer even if it disclaims the ability to

                                  18   authenticate particular versions of Mercari’s terms of service. Motion at 17. This is, indeed, the

                                  19   issue the Court spotted last time but felt constrained from ruling on because the moving party

                                  20   didn’t make the argument. But here again, Mercari made its motion to compel, lost, and then just

                                  21   came up with different arguments in its motion for reconsideration. This isn’t how parties are

                                  22   supposed to litigate discovery. There are already so many discovery disputes in this case that if

                                  23   discovery orders could be reargued endlessly, nothing would get resolved. Mercari has not

                                  24   provided a basis for the Court to reconsider its order on the RFAs.

                                  25   D.     Privilege Logs

                                  26          Mercari asks the Court to order Gaby’s Bags to log the documents that it is withholding in

                                  27   response to rogs 2, 3 and 5 and RFPs 1-2. Since the Court denied the motion to compel as to RFPs

                                  28   1-2, that moots the request as to those RFPs.

                                                                                        8
                                         Case 3:20-cv-00734-WHA Document 221 Filed 01/21/21 Page 9 of 10




                                   1          As to rogs 2, 3 and 5, the withheld documents are all attorney-client communications and

                                   2   work product developed in connection with this lawsuit. The Court previously denied Mercari’s

                                   3   request that these documents be logged, citing a body of case law holding that these types of

                                   4   communications need not be logged. ECF No. 194 at 5. Mercari does not contend that holding

                                   5   was clear error, that the Court manifestly failed to consider something, or that the law or facts

                                   6   have changed.

                                   7          Mercari argues that “it is not possible that the factual information/documents requested in

                                   8   those requests (based on the Amended Counterclaim arising from the parties’ two-year contractual

                                   9   relationship from 2017-2019) are only contained in attorney-client communications/work product

                                  10   that happened after Plaintiff retained his current litigation counsel at some intentionally

                                  11   unspecified time in 2019.” ECF No. 201 at 26. As discussed above, Mercari is misrepresenting

                                  12   Gaby’s Bags discovery responses. Its responses to rogs 3 and 5 do not contend that all responsive
Northern District of California
 United States District Court




                                  13   documents are work product developed in connection with this litigation, and Gaby’s Bags has

                                  14   agreed to produce non-privileged documents. As for rog 2, as discussed above, the Court thought

                                  15   it was at least possible that every responsive document was privileged and explained how Mercari

                                  16   could develop a potential argument to the contrary, but Mercari has not attempted to do that.

                                  17   Mercari therefore does not present a basis for the Court to reconsider its prior order.

                                  18          Mercari next argues that the log listing these communications fails the requirements of

                                  19   Rule 26(b)(5) for privilege logs, but this seems to miss the point that the Court found that these

                                  20   documents do not need to be logged at all. Mercari also argues that “[d]ue to these knowing

                                  21   violations, the Court should order that all of Plaintiff’s privilege claims are waived.” ECF No.

                                  22   201. But since there haven’t been any relevant violations, nothing has been waived.

                                  23          Finally, Mercari asks the Court to view the withheld documents in camera to determine if

                                  24   they really are work product developed in connection with this litigation. This is an entirely new

                                  25   request, first made in this motion for reconsideration. The Court declines to entertain this request

                                  26   that was not in the original motion to compel. Further, even aside from the problem of this request

                                  27   first being made in a reconsideration motion, the request is substantively unwarranted. In

                                  28   performing in camera review for a regular claim of privilege, the Court may see privileged

                                                                                         9
                                        Case 3:20-cv-00734-WHA Document 221 Filed 01/21/21 Page 10 of 10




                                   1   communications about the underlying events. But in determining whether a document is work

                                   2   product created in connection with litigation, in camera review raises the possibility of the Court

                                   3   seeing counsel’s strategic thoughts for how to litigate this case. That demands a greater showing

                                   4   of need for the in camera review, and here Mercari has not made that showing.

                                   5   E.     Request for Attorneys’ Fees
                                   6          The Court denies Mercari’s request for attorneys’ fees. This motion for reconsideration is

                                   7   vexatious and lacks merit.

                                   8   F.     Conclusion
                                   9          Mercari’s motion for reconsideration is denied.

                                  10          IT IS SO ORDERED.

                                  11

                                  12   Dated: January 21, 2021
Northern District of California
 United States District Court




                                  13
                                                                                                    THOMAS S. HIXSON
                                  14                                                                United States Magistrate Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        10
